COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                  No. 08-08-00216-CV
                                                  §
                                                                       Appeal from the
 IN THE INTEREST OF K.V., AND                     §
 M.J.V., MINOR CHILDREN                                       383rd Judicial District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                      (TC# 2008AG302)
                                                  §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of jurisdiction. Finding that a final judgment has not been entered

in the trial court, we dismiss the appeal for want of jurisdiction.

       Appellant filed a notice of appeal on June 11, 2008. Upon further review, it appears

Appellant is attempting to appeal from an agreed order entered in by an associate judge in

El Paso County’s Title IV-D Court. On June 11, 2008, the clerk of this Court notified Appellant

of the Court’s intent to dismiss the appeal for want of jurisdiction unless a party, within ten days

of the date of the notice, could show grounds for continuing the appeal. We have not received a

response.

       Appellate courts generally have jurisdiction over final judgments, and such interlocutory

orders as the Legislature deems appealable. See TEX .CIV .PRAC.&REM .CODE ANN . §§ 51.012,

51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.).

Given the absence of a final judgment or other appealable order, we dismiss this appeal for lack
of jurisdiction.



September 25, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                             -2-